United States Court of Appeals
              for the district of columbia circuit
                                
                                


No. 99-7028                                  September Term, 1999

Tri County Industries, Inc.,                 No. 94cv02014       
                                                                 
                    Appellant                                    
                                                                 
          v.

District of Columbia, et al.,

                    Appellees

                                      
     Before: Edwards, Chief Judge; Silberman and Henderson, Circuit Judges.



                            O R D E R


     Upon consideration of appellant Tri County Industries, Inc.'s petition for panel
rehearing on the issue of the applicable post-judgment interest rate and appellee District
of Columbia's response thereto, it is

     ORDERED that the petition be granted.  See Rule 40(a)(4), Federal Rules of
Appellate Procedure.  It is

     FURTHER ORDERED that the opinion in Tri County Industries, Inc. v. District
of Columbia, 200 F.3d 836 (D.C. Cir. 2000), be amended by vacating the final
paragraph and inserting the following therefor:

               For the foregoing reasons, we reverse the district court's order of
     July 23, 1998 and reinstate the original jury verdict of $5,000,000, with
     interest pursuant to 28 U.S.C.  1961.  The interest shall be calculated at
     a rate of 5.391% per annum, beginning on April 20, 1998, and computed
     daily until the date of payment.  See 28 U.S.C.A.  1961 (West 1994 &
     Supp. 2000).  We vacate the verdict and judgment resulting from the
     second trial.

     FURTHER ORDERED that the clerk is directed to withhold re-issuance of the
mandate herein until seven days after disposition of any timely petition for rehearing. 
See D.C. Cir. Rule 41.


                                        Per curiam
                                        FOR THE COURT:
                                        Mark J. Langer, Clerk

                                   
Filed June 1, 2000